DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-20 are:
Regarding claims 1-9, the prior art does not teach or fairly suggest in combination with the other claimed limitations a raceway cover assembly comprising: a raceway comprising a first end, a second end, a raceway body extending from the first end, and a raceway track portion extending from the raceway body to the second end, the first end of the raceway configured for one of, direct attachment to, or integration with, a bottom end of an air grille panel of a sidewall assembly for use in an interior of a cabin of the aircraft, the raceway cover comprising: a bottom end with tab members configured to couple to the raceway track portion; a top end configured to abut against the raceway body; a first cover side configured to face an interior side of the raceway; a second cover side configured to face the interior of the cabin; and one or more retaining elements disposed on the first cover side; and the one or more conductive elements coupled and retained to the first cover side, with the one or more retaining elements, to form the raceway cover assembly, wherein the one or more conductive elements and the raceway cover are assembled together at a location off of the aircraft, prior to installation of the 
Regarding claims 10-13, the prior art does not teach or fairly suggest in combination with the other claimed limitations a sidewall closeout area cartridge system comprising: a raceway comprising a first end, a second end, a raceway body extending from the first end, and a raceway track portion extending from the raceway body to the second end, the first end of the raceway configured for one of, direct attachment to, or integration with, a bottom end of an air grille panel of a sidewall assembly for use in an interior of a cabin of the aircraft, and the second end of the raceway configured for attachment to an aircraft floor structure in the aircraft; and a raceway cover assembly comprising: a raceway cover removably coupled to the raceway, the raceway cover having comprising: a bottom end with tab members coupled to the raceway track portion; a top end abutting against the raceway body; a first cover side facing an interior side of the raceway; a second cover side configured to face the interior of the cabin; and one or more retaining elements disposed on the first cover side; and the one or more conductive elements coupled and retained to the first cover side, with the one or more retaining elements, wherein the raceway cover assembly and the raceway are assembled together at a location off of the aircraft, to form the sidewall closeout area cartridge system, prior to installation of the sidewall closeout area cartridge system in the aircraft, which allows for routing of the one or more conductive elements in the sidewall closeout area cartridge system at the location off of the aircraft.
Regarding claims 14-16, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method for installing one or more 
Regarding claims 17-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method for installing one or more conductive elements in an aircraft, the method comprising the steps of: assembling a sidewall closeout area cartridge system comprising: a raceway comprising a first end, a second end, a raceway body extending from the first end, and a raceway track portion 
These limitations are found in claims 1-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


March 8, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848